Title: To James Madison from Edward Carrington, 13 June 1787
From: Carrington, Edward
To: Madison, James


Dear Sir,
New York June 13. 1787
I am favoured with yours of the 10th. Instant and thank you for it. Be good enough to pay Major George Turner, if he is still in the City, £4.5.6 Pensylvania Currency, and, at your leisure, send me the balance of the 100 dollars by some freind who may be coming here. It will, however, be unnecessary for you to put yourself to the least inconvenience to do so. Nothing yet of the remittance from South Carolina for our freind Monroe, nor will the distribution of Mordicais effects take place until sometime in July. It is supposed that it will not exceed 5/. in the pound.
Had the rules of the convention permitted communications from thence, you would have conferred an obligation by including me in the number of your correspondents upon the subjects of deliberation in that assembly. My curiosity is, however, perfectly suppressed by the propriety of the prohibition. Having matured your opinions and given them a collected form, they will be fairly presented to the public, and find their own advocates—but caught by detatchments, and while indeed immature, they would be equally the victims of ignorance and misrepresentation. The public mind is now on the point of a favourable turn to the objects of your meeting, and, being fairly met with the result, will, I am persuaded, eventually, embrace it. Being calculated for the permanent fitness, and not the momentary habits of the country, it may at first be viewed with hesitation, but derived and patronised as it will be, its influence must extend into an adoption as the present fabric gives way. The work once well done will be done forever, but patched up in accommodation to the whim of the day, it will soon require the hand of the cobbler again, and in every unfortunate experiment, the materials are rendered the less fit for that Monument of Civil liberty which we wish to erect. Constitute a federal Government, invigorate & check it well—give it then independent powers over the Trade the Revenues, and forces of the Union, and all things that involve any relationship to foreign powers. Give it also the revisal of all State Acts. Unless it possesses a compleat controul over the State Governments, the constant effort will be to resume the delegated powers, nor do I see what inducement the federal Sovereignty can have to negative an innocent act of a State. Constitute it in such shape that, its first principles being preserved, it will be a good republic. I wish to see that system have a fair experiment—but let the liability to encroachments be rather from the federal, than the State, Governments. In the first case we shall insensibly glide into a Monarchy, in the latter nothing but Anarchy can be the consequence.

Some Gentlemen think of a total surrender of the State Sovereignties. I see not the necessity of that measure for giving us National Stability or consequence. The negative of the federal Sovereignty will effectually prevent the existence of any licentious or inconsiderate Act. And I beleive that even under a Monarchy it would be found necessary thus to continue the local administrations. General Laws would operate many particular oppressions and a general legislature would be found incompetent to the formation of local ones. The Interests of the United States may be well combined for the Common good—but the affairs of so extensive a Country are not to be thrown into one mass. An attempt to confederate upon terms materially opposed to the particular Interests would in all probability occasion a dismemberment, and in that event, within a long time yet to come, the prospects of America will be at an end as to any degree of National importance, let her fate be what it may as to freedom or Vassalage. Be good enough to present me to your honourable Collegues and beleive me to be with the Utmost sincerity Your affectionate Freind & Humble Servt.
Ed. Carrington
